DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's 7-25-22 election with traverse of Group I (claims 1-11 & 19) is acknowledged.  The traversal is on the ground that i) unity of invention between the Groups was present, and ii) a special technical feature was present because the common technical feature of claim 1’s absorbent mixture did not also require the solid particles essential to the cited ‘225 reference’s mixture.  These are not found persuasive because i) while unity of invention was present a priori, the cited prior art destroyed the unity of invention a posteriori for the reasons cited in the 5-31-22 Restriction Requirement (“R/R”), and ii) claim 1 is in the open-set “comprising” format and thus does not exclude any additional, non-claimed elements.  MPEP 2111.03.  The R/R is still deemed proper and is therefore made FINAL.  Claims 12-18 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the R/R in the 7-25-22 reply.

Claim Interpretation
Claim 1’s recitation “usable for removal of sour gases from gas mixtures containing them” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.

Claim Objection/Potentially Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 2, the most pertinent prior art of record appears to be CA3000030 (2017) (listed in and attached to applicant’s 3-10-21 IDS).  ‘030 discloses mixtures comprising 30 wt% ethylene glycol (“EG”) or triethylene glycol (“TEG”), 30 wt% 2-(2-tert-butylaminoethoxy)ethanol (“TBAEE”), and 40 wt% sulfolane, which satisfy claim 1’s respective components (A), (B), and (C); per claim 2, the B/A ratio is 1:1 and the C/A ratio is 4/3, i.e. ~1.33:1.  See ‘030 at, e.g., Table 1 (Compositions 1-9 & 1-10).  However, since the pKb of ‘030’s TBAEE is unknown, it cannot be decisively determined whether or not ‘030 satisfies claim 1’s component (B) pKb limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b)/2nd par. as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 5, the claim’s “the cyclic amidine” lacks sufficient antecedent bases since claim 1 does not recite “a cyclic amidine[.]”  Claim 5 is thus rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.
Claim 6 is rejected under 35 U.S.C. 112(b)/2nd par. as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the meaning of the claim’s “7 to 20” is undefined (i.e. is it C atoms, N atoms, aromatic rings, etc.?).  While the claim has been interpreted for examination purposes (MPEP 2173.06) as instead reciting “7 to 20 carbon atoms”, this rejection nevertheless needs addressing.  Applicant is hereby advised that, as dependent claim 6 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 6-25-2018 He et al. article (“He”) as illustrated by the 9-5-06 Internet Archive page for the LSU.edu information page for DMSO (“LSU-DMSO”)1.  Regarding claims 1, 3-11, and 19, He discloses a mixture comprising n-octanol and DBU (a cyclic amidine) in DMSO, which respectively satisfy the structural and property limitations of claim 1’s components (A), (B), and (C).  See He at, e.g., pp. 3563-64 (“Synthesis of PER-G”); LSU-DMSO.  He’s DBU is reasonably considered to have the claimed properties, given its listing within p. 7 of the specification-as-filed as a preferred organic base (B).  Were it otherwise, the claim would be rejected under 35 U.S.C. 112(d)/4th par. for contradicting its base claim.  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser-Kahn et al., US 2016/0325225 (published 11-10-16) (cited in applicant’s 3-10-21 IDS) (“’225”) as illustrated by the 9-8-22 Internet Archive page for the Microkat information page for DMF (“Microkat-DMF”)2.  Regarding claims 1, 3-4, and 6-8, ‘225 discloses a mixture of 1-butanol and tetramethylguanidine (“TMG”) in DMF, which respectively satisfy the structural and property limitations of claim 1’s components (A), (B), and (C).  See ‘225 at, e.g., Ex. 4; p. 7 of the specification-as-filed (showing TMG to be a preferred organic base (B), i.e. having the claimed properties); Microkat-DMF at arrowed areas.  ‘225’s TMG is reasonably considered to have the claimed properties, given its listing within p. 7 of the specification-as-filed as a preferred organic base (B).  Were it otherwise, the claim would be rejected under 35 U.S.C. 112(d)/4th par. for contradicting its base claim.  Multilayer Stretch Cling Film Holdings, Inc.  Notwithstanding the non-accordance of patentable weight to the claim 1’s preambular intended-use recitation, ‘225’s mixture is useful for removing CO2 from mixed gases.  See ‘225 at, e.g., par. 36-40; Ex. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ September 9, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
    

    
        1 NOTE: as LSU-DMSO is merely cited to illustrate certain truisms/properties of He’s DMSO despite He’s silence thereon, rejection under 35 U.S.C. 102(a) is proper even though an additional reference is cited.  MPEP 2131.01 III.
        2 See fn. 1, above, vis-à-vis Microkat-DMF’s illustration of properties of ‘225’s DMF.  MPEP 2131.01 III.